Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 26 has been amended as follows:

26.  	(Currently Amended) 	The method of claim 9, wherein the determined transmission power is a first transmission power, the method further comprising:
determining a second transmission power associated with the fourth channel based on the first transmission power determined for the third channel; and setting a transmission power, associated with the third channel, based on the determined second transmission power.

Allowable Subject Matter
Claims 1, 4-9, 12-15, and 18-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s invention is drawn to techniques for extending the range of a small cell using channels in both a licensed and an unlicensed spectrum.

The prior art of record (in particular Khawer et al. (US 20160219589) in view of Etemad et al. (US 20140010086) and in view of Sadek (US 20150063148)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: A range extender device to establish a first channel, corresponding to a licensed spectrum of radio frequencies, between the range extender device and a base station of a wireless telecommunications network; establish a second channel, corresponding to the licensed spectrum of radio frequencies, between the range extender device and a user device; establish a third channel, corresponding to an unlicensed spectrum of radio frequencies, between the range extender device and the base station; establish a fourth channel, corresponding to the unlicensed spectrum of radio frequencies, between the range extender device and the user device; set a transmission power, associated with the third channel, to a first transmission power; determine a first measure of interference associated with the fourth channel when the transmission power associated with the third channel is set to the first transmission power; set the transmission power, associated with the third channel, to a second transmission power; determine a second measure of interference associated with the fourth channel when the transmission power associated with the third channel is set to the second transmission power; select a particular one of the first or second transmission powers for the third channel based on a comparison of the first and second measures of interference associated with the fourth channel; set the transmission power, associated with the third channel, to the selected particular transmission power; receive traffic, from the base station and intended for the user device, via a combination of the first channel and the third channel; and forward the traffic to the user device, via a combination of the second channel and the fourth channel.

Applicant’s independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by applicant in the Remarks filed 02/11/2021. The same reasoning applies to independent claims 9 and 15 mutatis mutandis. Accordingly, claims 1, 4-9, 12-15, and 18-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frenne et al. (US 20150365152), “Channel State Information Measurements For License-Assisted Access.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413